        Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Oziel Sawyer III,                        Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       EWAC, LLC, a California Limited          Act; Unruh Civil Rights Act
14     Liability Company;
       Abatin Wellness Center Of
15     Oakland, a Cooperative
       Corporation; and Does 1-10,
16               Defendants.
17
18         Plaintiff Oziel Sawyer III complains of EWAC, LLC, a California
19   Limited Liability Company; Abatin Wellness Center Of Oakland, a
20   Cooperative Corporation; and Does 1-10 (“Defendants”), and alleges as
21   follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is
25   paralyzed, cannot walk and uses a wheelchair for mobility.
26     2. Defendant EWAC, LLC owned the real property located at or about
27   8440 Enterprise Way, Oakland, California, in September 2019.
28     3. Defendant EWAC, LLC owns the real property located at or about 8440


                                           1

     Complaint
        Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 2 of 7




 1   Enterprise Way, Oakland, California, currently.
 2     4. Defendant Abatin Wellness Center Of Oakland owned Phytologie
 3   Wellness located at or about 8440 Enterprise Way, Oakland, California, in
 4   September 2019.
 5     5. Defendant Abatin Wellness Center Of Oakland owns Phytologie
 6   Wellness located at or about 8440 Enterprise Way, Oakland, California,
 7   currently.
 8     6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
        Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 3 of 7




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to Phytologie Wellness in September 2019 with the
 5   intention to avail himself of its supplies, motivated in part to determine if the
 6   defendants comply with the disability access laws.
 7     11. Phytologie Wellness is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide accessible sales counters.
11     13. On information and belief, the defendants currently fail to provide
12   accessible sales counters.
13     14. Plaintiff personally encountered this barrier.
14     15. By failing to provide accessible facilities, the defendants denied the
15   plaintiff full and equal access.
16     16. The failure to provide accessible facilities created difficulty and
17   discomfort for the Plaintiff.
18     17. Even though the plaintiff did not confront the barrier, on information
19   and belief the defendants currently fail to provide accessible restrooms.
20     18. The defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23     19. The barriers identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the
25   Department of Justice as presumably readily achievable to remove and, in fact,
26   these barriers are readily achievable to remove. Moreover, there are numerous
27   alternative accommodations that could be made to provide a greater level of
28   access if complete removal were not achievable.


                                               3

     Complaint
        Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 4 of 7




 1     20. Plaintiff will return to Phytologie Wellness to avail himself of its
 2   supplies and to determine compliance with the disability access laws once it is
 3   represented to him that Phytologie Wellness and its facilities are accessible.
 4   Plaintiff is currently deterred from doing so because of his knowledge of the
 5   existing barriers and his uncertainty about the existence of yet other barriers
 6   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 7   discriminatory barriers again.
 8     21. Given the obvious and blatant nature of the barriers and violations
 9   alleged herein, the plaintiff alleges, on information and belief, that there are
10   other violations and barriers on the site that relate to his disability. Plaintiff will
11   amend the complaint, to provide proper notice regarding the scope of this
12   lawsuit, once he conducts a site inspection. However, please be on notice that
13   the plaintiff seeks to have all barriers related to his disability remedied. See
14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15   encounters one barrier at a site, he can sue to have all barriers that relate to his
16   disability removed regardless of whether he personally encountered them).
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint.
24     23. Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods and services of any
26   place of public accommodation is offered on a full and equal basis by anyone
27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                               4

     Complaint
        Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 5 of 7




 1            a. A failure to make reasonable modifications in policies, practices,
 2               or procedures, when such modifications are necessary to afford
 3               goods,      services,   facilities,   privileges,   advantages,   or
 4               accommodations to individuals with disabilities, unless the
 5               accommodation would work a fundamental alteration of those
 6               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7            b. A failure to remove architectural barriers where such removal is
 8               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9               defined by reference to the ADA Standards.
10            c. A failure to make alterations in such a manner that, to the
11               maximum extent feasible, the altered portions of the facility are
12               readily accessible to and usable by individuals with disabilities,
13               including individuals who use wheelchairs or to ensure that, to the
14               maximum extent feasible, the path of travel to the altered area and
15               the bathrooms, telephones, and drinking fountains serving the
16               altered area, are readily accessible to and usable by individuals
17               with disabilities. 42 U.S.C. § 12183(a)(2).
18     24. When a business provides facilities such as sales or transaction counters,
19   it must provide accessible sales or transaction counters.
20     25. Here, accessible sales or transaction counters have not been provided.
21     26. When a business provides facilities such as restrooms, it must provide
22   accessible restrooms.
23     27. Here, accessible restrooms have not been provided.
24     28. The Safe Harbor provisions of the 2010 Standards are not applicable
25   here because the conditions challenged in this lawsuit do not comply with the
26   1991 Standards.
27     29. A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily


                                             5

     Complaint
         Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 6 of 7




 1   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2      30. Here, the failure to ensure that the accessible facilities were available
 3   and ready to be used by the plaintiff is a violation of the law.
 4
 5   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 6   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 7   Code § 51-53.)
 8      31. Plaintiff repleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11   that persons with disabilities are entitled to full and equal accommodations,
12   advantages, facilities, privileges, or services in all business establishment of
13   every kind whatsoever within the jurisdiction of the State of California. Cal.
14   Civ. Code §51(b).
15      32. The Unruh Act provides that a violation of the ADA is a violation of the
16   Unruh Act. Cal. Civ. Code, § 51(f).
17      33. Defendants’ acts and omissions, as herein alleged, have violated the
18   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19   rights to full and equal use of the accommodations, advantages, facilities,
20   privileges, or services offered.
21      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22   discomfort or embarrassment for the plaintiff, the defendants are also each
23   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
24   (c).)
25
26
27
28


                                              6

     Complaint
        Case 3:19-cv-07041-SK Document 1 Filed 10/28/19 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: October 24, 2019          CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15                                    ______________________________
16                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
